Evans, Judge:
This is an action against the United States in which the plaintiff seeks redress from the action of the collector of customs in refusing delivery of merchandise on the ground that the same had been seized by a special agent of the Bureau of Customs. It was originally decided September 13, 1939, in an opinion reported in Eurasia Import Co. v. United States, 3 Cust. Ct. 106, C. D. 213. Our conclusion there was that the protest should be dismissed and we granted the Government’s motion to that effect.
Since the rehearing was granted there have been sundry developments which necessitate a reconsideration of the case.
It appears that the protest was formally abandoned in writing by plaintiff’s attorney and the abandonment filed in the office of the clerk of the court on August 18, 1939. However, through inadvertence this abandonment was not brought to the attention of the division of the court having jurisdiction of the' subject matter nor to the attention of the presiding judge of the court until after the decision above referred to. Said abandonment, however, is a part of the' record now before us and it is our duty to pass on it. We find that plaintiff’s attorney had full power to execute the same and that he did so in obedience to a direct command from his client, who in turn was moved to act as he did because he had effected a compromise with the collector of customs or the Treasury Department whereby he obtained possession of his goods. Obviously this arrange-' ment of the importer with the Government has made the question sought to' be raised by the protest a moot one, and we do not decide moot questions.
Because the protest has been formally abandoned and because the question is now moot, we direct that a formal order of dismissal be entered.
Judgment will be rendered accordingly. It is so ordered.